DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 and 9-21 of US Application No. 17/013,012 are currently pending and have been examined.  Applicant amended claims 1, 9, 10, and 13, canceled claim 8, and added claims 13-21.  
Claims 1-7 and 12-21 are allowed. 

Response to Arguments
Applicant’s arguments, see REMARKS, filed 19 February 2022, regarding the rejections of claims 1-13 under 35 USC § 101 have been fully considered and are persuasive. Applicant amended independent claim 1 to include the limitations of now-canceled claim 8. The limitations of now-canceled claim 8 integrate the judicial exception into a practical application. The instant rejections are withdrawn. 

Allowable Subject Matter
Claims 1-7 and 12-21 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Wang (US 2018/0364719 A1) in view of Saboo (US 2016/0129592 A1).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Wang, discloses a minispace concept to dynamically manage layout of a robotics warehouse system. The warehouse space is divided into a plurality of equally sized minispaces, each corresponding to a standard rack footprint. Each minispace is identified by tagging with a unit location ID and attribute(s) such as coordinates. Minispaces may be referenced in a task planning process flow that initially comprises determining stock and rack, followed by determining a relevant workstation. The task is then assigned to an appropriate robot, and a travel route is planned (e.g., shortest path in minispace layout). Robot actions within the route are then planned and executed by the warehouse management system according to the minispace layout. Minispaces allow a robot to identify each minispace by the tagging, and to plan the next movement accordingly. The use of minispaces may facilitate collision avoidance by grouping actions together and allowing performance of minispace locking/checking procedures.

Saboo discloses methods and systems for dynamically maintaining a map of robotic devices in an environment are provided herein. A map of robotic devices may be determined, where the map includes predicted future locations of at least some of the robotic devices. One or more robotic devices may then be caused to perform a task. During a performance of the task by the one or more robotic devices, task progress data may be received from the robotic devices, indicative of which of the task phases have been performed. Based on the data, the map may be updated to include a modification to the predicted future locations of at least some of the robotic devices. One or more robotic devices may then be caused to perform at least one other task in accordance with the updated map.

With respect to independent claim 1, Wang taken either individually or in combination with other prior art of record fails to teach or suggest: checking the detected work orders to identify the work orders which can be carried out with new navigation map data; checking the detected work orders to identify the work orders which cannot be carried out with the new navigation map data; terminating the identified work orders which cannot be carried out with the new navigation map data; deactivating the plurality of work machines; and installing, after deactivating the plurality of work machines, the new navigation map data in the identified work orders which can be carried out with the new navigation map data after terminating the checked work orders.  

Independent claims 13 and 14 recite substantially similar limitations as claim 1 and are allowed for the same reason as claim 1. 

Claims 2-7, 9-12, and 15-21 are allowed because they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668